Exhibit 10.21

FIFTH AMENDMENT TO TRUST AGREEMENT NO. 5

WHEREAS, Cleveland-Cliffs Inc (“Cleveland-Cliffs”) and AmeriTrust Company
National Association entered into Trust Agreement No. 5, formally known as Trust
Agreement, (the “Agreement”) effective October 28, 1987, which Agreement was
amended on four previous occasions;

WHEREAS, Key Trust Company of Ohio, N.A. (the “Trustee”) is the successor in
interest to Society National Bank, which was the successor in interest to
AmeriTrust Company National Association; and

WHEREAS, Cleveland-Cliffs and the Trustee desire to amend the Agreement;

NOW, THEREFORE, effective June 1, 1997, Cleveland-Cliffs and the Trustee hereby
amend the Agreement to provide as follows:

1. The third sentence of Section 1(b) of the Agreement is hereby amended to read
as follows:

“The term “Change of Control” shall mean the occurrence of any of the following
events:

(i) Cleveland-Cliffs shall merge into itself, or be merged or consolidated with,
another corporation and as a result of such merger or consolidation less than
70% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the

 



--------------------------------------------------------------------------------

former shareholders of Cleveland-Cliffs as the same have existed immediately
prior to such merger or consolidation;

(ii) Cleveland-Cliffs shall sell or otherwise transfer all or substantially all
of its assets to any other corporation or other legal person, and immediately
after such sale or transfer less than 70% of the combined voting power of the
outstanding voting securities of such corporation or person is held in the
aggregate by the former shareholders of Cleveland-Cliffs as the same shall have
existed immediately prior to such sale or transfer;

(iii) A person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on the date hereof) of the Securities Exchange Act of 1934, shall
become the beneficial owner (as defined in Rule 13d-3 of the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934) of 30% or
more of the outstanding voting securities of Cleveland-Cliffs (whether directly
or indirectly); or

(iv) During any period of three consecutive years, individuals who at the
beginning of any such period constitute the Board of Directors of
Cleveland-Cliffs cease,

 

- 2 -



--------------------------------------------------------------------------------

for any reason, to constitute at least a majority thereof, unless the election,
or the nomination for election by the shareholders of Cleveland-Cliffs or each
director first elected during any such period was approved by a vote of at least
one-third of the directors of Cleveland-Cliffs who are directors of the Company
on the date of the beginning of any such period.”

2. Section 8(b) of the Agreement shall be amended to read as follows:

“(b) The Trustee may vote any stock (other than Common Shares of
Cleveland-Cliffs for which it receives instructions as provided in Section 8(j)
below) or other securities and exercise any right pertinent to any such stock,
other securities or other property it holds, either in person or by general or
limited proxy, power of attorney or other instrument.”

3. A new subsection (j) shall be added to Section 8 of the Agreement to read as
follows:

“(j) Each Executive who has full or partial Common Shares of Cleveland-Cliffs
allocated to his account on any record date for a meeting of shareholders of
Cleveland-Cliffs may exercise all voting rights (including dissenter’s rights)
in connection with such

 

- 3 -



--------------------------------------------------------------------------------

meeting, and shall have the right to direct the Trustee as to the manner in
which such Common Shares are to be voted with respect to all matters to be
presented at such meeting. Before a meeting, the Trustee shall cause to be sent
to each Executive who has Common Shares allocated to his account on the record
date for such meeting a copy of the proxy solicitation material therefore and
such other information as the Trustee deems necessary or appropriate, together
with a form requesting confidential directions from the Executive on how to vote
the Common Shares allocated to his account with respect to the matters to be
presented at the meeting. Upon timely receipt of such form properly completed
from an Executive, the Trustee shall vote the Common Shares (or, as applicable,
exercise any dissenter’s rights) as directed. In the event that the Trustee
determines that any such directions with respect to any Commons Shares are not
proper, or are not in accordance with the terms of this Agreement, or in the
event that the Trustee does not receive timely voting directions with respect to
any Common Shares held in the Trust, and with respect to any Common Shares that
are not allocated to any

 

- 4 -



--------------------------------------------------------------------------------

account under this Agreement, the Trustee shall vote such Common Shares (or, as
applicable, exercise any dissenter’s rights) in a manner that the Trustee
determines to be prudent.

The Trustee shall have such powers and authority as are necessary to discharge
its duties and responsibilities as described in this Section 8(j). The Trustee
shall exercise such powers in its sole discretion.

Fees and expenses of the Trustee or others in connection with the exercise of
any dissenter’s rights will be charged against the account or accounts with
respect to which such rights are exercised. If the Trustee determines that the
account or accounts of any Executive directing the exercise of any dissenter’s
rights is or are insufficient to cover the fees and expenses the Trustee
reasonably estimates will be incurred in connection with such exercise, the
Trustee shall so inform each such Executive and the Trustee will not be required
to take and will be held harmless for not taking any action with respect to the
direction to exercise dissenter’s rights unless and until the Executive wishing
to exercise such rights provides the Trustee with surety and/or an
indemnification satisfactory to the Trustee and sufficient to cover all costs,
expenses and fees associated with such exercise.”

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have executed this Fifth
Amendment at Cleveland, Ohio, this 23rd day of May, 1997.

 

CLEVELAND-CLIFFS INC By  

/s/    R.F. Novak

  Title: V.P. - H.R.

 

KEY TRUST COMPANY OF OHIO, N.A. By  

/s/    Kelley Clark

  Title: VP

 

/s/    J.A. Radazzo

  Title: VP

 

- 6 -